       2:17-cr-20037-JES-JEH # 214        Page 1 of 14                                        E-FILED
                                                                 Friday, 25 January, 2019 03:46:16 PM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       vs.                                )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
              Defendant.                  )

          THE UNITED STATES OF AMERICA’S RESPONSE TO THE
          DEFENDANT’S MOTION TO DISMISS THE INDICTMENT
        AND NOTICE OF INTENT BASED ON SELECTIVE PROSECUTION

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and James B. Nelson, Department of Justice Trial

Attorney, and hereby requests that this Court deny the Defendant’s Motion to Dismiss

Indictment and Notice of Intent for Unconstitutional Discrimination in the Decisions to

Bring Federal Charges Against Defendant and to Seek the Death Penalty and for

Discovery (R.201) because the defendant’s motion is without merit.

                                     BACKGROUND

       A federal grand jury charged the defendant, Brendt A. Christensen, with

kidnapping Yingying Zhang, and further alleged that he intentionally killed her in an

especially heinous, cruel, and depraved manner after substantial planning and

premeditation. (R.26) The United States later filed a Notice of Intent to Seek a Sentence of

Death (NOI) for that offense pursuant to the Federal Death Penalty Act (FDPA),
       2:17-cr-20037-JES-JEH # 214         Page 2 of 14



18 U.S.C. § 3591, et seq. (R.54) Thereafter, the defendant filed a motion to compel the

United States to provide the defendant with certain internal, deliberative executive

branch documents to attempt to prove racial discrimination. (R.82) The Court held the

defendant’s request was barred by United States v. Armstrong, 517 U.S. 456, 463-64 (1996),

after finding the defendant’s arguments were “disingenuous” and filled with

“hyperbole.” (R.91 at 9)

       The defendant has now filed a motion to dismiss both the indictment and the NOI

based on his claim that the United States selectively prosecuted the defendant based on

the national origin of the victim. (R.201) Moreover, he once again seeks to require the

United States to disclose its internal, deliberative documents. (R.201) The defendant’s

motion is without factual or legal merit, and in fact, his discovery request is prohibited

by Rule 16(a)(2) of the Federal Rules of Criminal Procedure and Armstrong. Therefore, he

is not entitled to his requested relief, and his motion should be denied without a hearing.

                                    APPLICABLE LAW

I.     Elements of a Selective Prosecution Claim.

       Prosecutorial decisions are afforded a presumption of regularity, and thus, the

elements necessary to prove a claim of selective prosecution are demanding so as to

impose a significant barrier to the litigation of insubstantial claims. United States v.

Armstrong, 517 U.S. at 463-64. A criminal defendant must present clear evidence that

federal prosecutorial policy had a discriminatory effect and was motivated by a

discriminatory purpose. Id. at 465; see also United States v. Barlow, 310 F.3d 1007, 1012 (7th

Cir. 2002) (affirming district court’s denial of discovery motion in selective prosecution

                                               2
       2:17-cr-20037-JES-JEH # 214         Page 3 of 14



claim because no “evidence of both discriminatory effect and discriminatory intent” to

make threshold showing required by Armstrong) (emphasis added). To establish

discriminatory effect based on the victim’s national origin, the defendant must show that

the United States did not prosecute similar cases involving victims of different national

origins. Armstrong, 517 U.S. at 465.

II.    Discovery to Pursue a Selective Prosecution Claim.

       Rule 16(a)(2) of the Federal Rules of Criminal Procedure specifically excludes the

discovery or inspection of reports, memoranda, or other internal government documents

made by an attorney for the government or other government agent in connection with

investigating or prosecuting the case. Moreover, discovery regarding a selective

prosecution claim is not material to preparing a defense under Rule 16(a)(1)(E)(i). Id. at

462-63.

       Applying these rules, it is well established that a defendant is not entitled to

memoranda and discussions within the Executive Branch leading up to the formulation

of an official position, including a decision to charge a case or seek a sentence of death.

See, e.g., Wayte v. United States, 470 U.S. 598, 607–08 (1985) (“Examining the basis of a

prosecution delays the criminal proceeding, threatens to chill law enforcement by

subjecting the prosecutor’s motives and decisionmaking to outside inquiry, and may

undermine prosecutorial effectiveness by revealing the Government’s enforcement

policy. All these are substantial concerns that make the courts properly hesitant to

examine the decision whether to prosecute”); United States v. Ribota, 792 F.3d 837, 840

(7th Cir. 2015) (“we are mindful that government prosecutors must necessarily have

                                              3
       2:17-cr-20037-JES-JEH # 214         Page 4 of 14



wide discretion over whether, how, and when to bring a case”); United States v. Scott, 631

F.3d 401, 406–07 (7th Cir. 2011), as amended (Jan. 28, 2011) (“[O]ur case law embodies the

long-settled principle that we safeguard prosecutorial discretion by shielding it from

judicial review”); In re United States, 398 F.3d 615, 618 (7th Cir. 2005) (“How the United

States reaches its litigating positions, who said what to whom within the prosecutor’s

office, and so on, are for the Attorney General and the President to evaluate. The Judicial

Branch is limited to assessing counsel’s public deeds.”); United States v. Zingsheim, 384

F.3d 867, 872 (7th Cir. 2004) (describing a “deliberative process” privilege).

       Because discovery on a selective prosecution claim diverts prosecutors’ resources

and discloses prosecutorial strategy, the Supreme Court imposes a rigorous standard for

discovery in aid of such a claim. Armstrong, 517 U.S. at 468; see also Bond v. Atkinson, 728

F.3d 690, 694 (7th Cir. 2013) (noting that Armstrong sets a high evidentiary standard

before a court may order discovery into law-enforcement practices); United States v.

Johnson, 900 F. Supp. 2d 949, 972 (N.D. Iowa 2012) (denying discovery related to

government’s exercise of discretion in death penalty case where defendant failed to

provide any evidence of impermissible government action).

       Under Armstrong, a defendant must present some evidence tending to show both

discriminatory effect and intent. 517 U.S. at 469. To show discriminatory effect, a

defendant must produce some evidence that the United States could have prosecuted

cases involving similarly situated victims of other national origins, but did not. Id.

(noting that “ ‘[s]elective prosecution’ implies that a selection has taken place”) (emphasis

added). If a defendant uses statistics, they must be relevant and reliable. Barlow, 310 F.3d

                                              4
       2:17-cr-20037-JES-JEH # 214         Page 5 of 14



at 1011 (affirming district court denial of discovery after finding defendant’s statistics

were neither relevant nor reliable).

                                        RESPONSE

I.     The Defendant Has Not Shown Discriminatory Effect.

       The defendant has not even attempted to show discriminatory effect, let alone

done so sufficiently to warrant discovery or relief. To satisfy this element, he must show

that the United States did not prosecute cases involving individuals of other national

origins who were kidnapped and murdered in an especially heinous, cruel, and

depraved manner after substantial planning and premeditation, where the offender used

an instrumentality of interstate commerce. The defendant has failed to make even a

threshold showing, let alone the required showing under Armstrong.

       In fact, it is absurd to suggest the United States would not have prosecuted this

defendant for this conduct, nor the Attorney General chosen to seek a sentence of death,

if the victim had been, for example, Irish, Japanese, or Korean. The defendant presents

no evidence to suggest otherwise. Therefore, the defendant’s motion to dismiss the

indictment and for discovery based on a claim of selective prosecution must be denied.

Cf. United States v. Davis, 793 F.3d 712, 720 (7th Cir. 2015) (“To the extent that Davis and

the other six defendants want information about how the United States Attorney has

exercised prosecutorial discretion, Armstrong is an insuperable obstacle”).




                                              5
       2:17-cr-20037-JES-JEH # 214           Page 6 of 14



II.    The Defendant Has Not Shown Discriminatory Intent.

       Although his failure to show discriminatory effect dooms his claim, the defendant

also has not shown discriminatory intent. He claims that the prosecution’s reference to

the victim being “a Chinese national, not an Illinois citizen,” is an “unambiguous

admission” that he was prosecuted federally based on the victim’s national origin.1 This

is nonsense. First of all, the defendant incorrectly conflates citizenship or nationality

with national origin. See Fortino v. Quasar Co., a Div. of Matsushita Elec. Corp. of Am., 950

F.2d 389, 393 (7th Cir. 1991) (holding that citizenship distinction was not discrimination

on basis of national origin). For example, a U.S. citizen (i.e., national) could be of Chinese

national origin, just as a Chinese national could of be of Korean, Indonesian, or some

other national origin. Id.

       In his prior motion to dismiss under the Tenth Amendment, the defendant

advanced the red herring argument that the State of Illinois had a greater interest in

prosecuting the defendant than the United States. 2 In his written and oral arguments,

the defendant extensively stressed the interest of the State of Illinois in protecting its

own citizens, implicitly to the exclusion of those who were not Illinois citizens. (R.117 at

35-43) In responding to this frivolous claim, the United States pointed out various

federal interests in the prosecution, including, inter alia, that the victim was not an


       1 The instant allegation is in apparent conflict with the defendant’s prior allegation, made
during oral arguments on December 14, 2018, when he claimed that he knew the only reason his
case was prosecuted federally was because of the availability of the death penalty.

       2 Indenying the defendant’s motion, the Court held that “[t]he question of whether the
Tenth Amendment has been violated is therefore not one of interest balancing, but rather of the
extent of Congress’s enumerated powers.” (R.207 at 4)

                                                 6
       2:17-cr-20037-JES-JEH # 214           Page 7 of 14



Illinois citizen, and was, in fact, a foreign national. This was an invited response and was

entirely appropriate.

       Since the ratification of the Constitution, federal courts have properly considered

the citizenship or nationality (as opposed to national origin) of individuals in addressing

federal jurisdiction without violating constitutional restrictions related to national origin.

For example, district courts must take into account whether citizens are from different

states or citizens or subjects of a foreign state in assessing diversity of citizenship. 18

U.S.C. § 1332(a).

       In fact, the kidnapping statute itself has long reflected congressional concern with

protecting foreign nationals visiting the United States. Section 1201 states that the statute

may be applied when the victim “is a foreign official, an internationally protected

person, or an official guest . . . .” 18 U.S.C. § 1201(a)(4). Cf. United States v. Marcano-

Garcia, 622 F.2d 12, 15 (1st Cir. 1980) (affirming kidnapping conviction based on foreign-

status of victim). An “official guest” is defined, in part, as “a citizen or national of a

foreign country present in the United States . . . .” 18 U.S.C. § 1116(b)(6).

       This federal concern was heightened following the murder of the Israeli Olympic

athletes in Munich in 1972: “In reaction to this terrorist outrage, Senator McClellan . . .

not[ed] that ‘had the situs of the tragedy been the United States, no federal jurisdiction

would exist despite the fact that our responsibilities would parallel those which exist vis-

a-vis visiting diplomatic personnel.’” United States v. Birk, 797 F.2d 199, 203 (5th Cir.

1986). Thus, the “Committee . . . added in its committee report that the official guest

provision . . . would ‘also operate to protect the rights of visiting artists, academic and

                                                7
        2:17-cr-20037-JES-JEH # 214        Page 8 of 14



scientific groups, and other groups and individuals who ought not be beyond the pale of

Federal concern.’” Id. (quoting S.Rep. 1105, 92d Cong., 2d Sess. 9 1972, reprinted in U.S.

Code Cong. & Ad. News 4316, 4319) (emphasis added). Based on this legislative history,

the Fifth Circuit found that the United States had a legitimate interest in applying the

kidnapping statute to foreign visitors:

       We are satisfied that Congress intended to extend federal prosecutorial
       jurisdiction to cases such as this one. An Indian dignitary was on United
       States soil. A Hindu, he was a member of a group that had been attacked
       by Sikh extremists in the recent past. Had harm come to him in the United
       States, such a thing was no matter of governmental indifference and might
       well have affected our foreign relations with India. In light of this, it
       would be both short-sighted and small-minded to turn the question of
       federal jurisdiction on the completion of a ministerial task, when Congress
       intended that federal prosecutorial machinery be available in matters
       implicating the conduct of this country's foreign affairs.

Id. at 204.

       Notably, the victim here was a visiting academic scholar. While the victim’s status

as a foreign national and visiting academic scholar did not form the specific basis for

federal jurisdiction in this case, the Court nonetheless could consider it in refuting the

defendant’s argument that the federal government had an insufficient interest in

prosecuting this case vis-a-vis the State of Illinois. This has nothing to do with the

victim’s national origin. The defendant’s claim to the contrary is frivolous and does not

entitle him to discovery. See United States v. Westmoreland, 122 F.3d 431, 434 (7th Cir.

1997) (“In the absence of any evidence that would be probative of selective prosecution,

the district court did not err in refusing to grant discovery. Westmoreland is not entitled

to go on a fishing expedition.”). Indeed, this Court has already rejected a similar request


                                              8
       2:17-cr-20037-JES-JEH # 214         Page 9 of 14



for discovery by the defendant, finding that it was “the definition of a ‘fishing

expedition.’” (R.91 at 8)

       Moreover, the defendant’s claim that the victim’s national origin improperly

influenced the Attorney General’s decision to seek a sentence of death is equally without

merit. Under the Department of Justice Protocol, the national origin of a defendant or

victim plays no role in the decision whether to seek a sentence of death. USAM § 9-

10.030. The prosecutor’s reference to the victim’s foreign citizenship and lack of Illinois

citizenship related solely to the federal interest in prosecution, not the basis for the

Attorney General’s decision to seek a sentence of death. Moreover, those comments were

made well after the United States filed the NOI and well after this Court had already

noted that there was no “evidence whatsoever that race played a role in the

government’s decision to seek the death penalty.” (R.91 at 9 n.3)

       There is no evidence – and the defendant has presented none – to rebut the

presumption that the Attorney General properly and constitutionally exercised his

discretion in choosing to seek a sentence of death. See United States v. Slone, 969 F. Supp.

2d 830, 837–38 (E.D. Ky. 2013) (“The DOJ’s decision to pursue a death sentence is . . .

within its unreviewable discretion.”) (citation omitted); see also United States v. Tsarnaev,

Case No. 13-10200, 2013 WL 5701582, at *2 (D. Mass. Oct. 18, 2013) (unpublished order)

(denying defense motion intruding in DOJ’s capital review process because it was “well

beyond the scope of any inherent authority to manage judicial business”).




                                              9
       2:17-cr-20037-JES-JEH # 214            Page 10 of 14



III.   None of the Cases Cited by the Defendant Entitle Him to His Requested Relief.

       The defendant cites various cases in his motion, but none of them actually granted

the relief the defendant seeks here.3 For example, in both Armstrong, 517 U.S. at 470-71,

and United States v. Bass, 536 U.S. 862, 862 (2002) (per curiam), the Supreme Court

reversed a district court’s decision to grant a motion for discovery based on selective

prosecution. In McCleskey v. Kemp, 481 U.S. 279, 319-20 (1987), the Supreme Court

affirmed a court of appeals decision rejecting an Eighth Amendment challenge based on

a claim of selective prosecution in application of the death penalty. See also Vill. of

Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 270 (1977) (“Respondents

simply failed to carry their burden of proving that discriminatory purpose was a

motivating factor in the Village’s decision”).

       In Belmontes v. Brown, 414 F.3d 1094, 1129 (9th Cir. 2005), the court found that the

defendant’s statistical evidence was insufficient to support his racial discrimination

claim. (While the Ninth Circuit vacated the conviction based on an allegedly erroneous

jury instruction, that decision was later reversed by the Supreme Court. Ayers v.

Belmontes, 549 US 7, 24 (2006)). In United States v. Watts, No. 14-CR-400063 (S.D. Ill.

Oct. 30, 2015), the district court denied the defendant’s motion for discovery of

information concerning the Department of Justice’s operation of the federal death

penalty based on his claim of selective prosecution. (R.256 at 11)



       3 The   only case cited by the defendant in which a defendant prevailed was United States v.
Falk, 479 F.2d 616 (7th Cir. 1975). That case involved the chilling of the exercise of free speech and
not a defendant or victim who was a member of a protected class based on race or national
origin. Id. at 624. Therefore, it is inapposite to the defendant’s argument.

                                                 10
      2:17-cr-20037-JES-JEH # 214            Page 11 of 14



       Moreover, each of the cases cited by the defendant alleged discrimination against

persons of color – in other words, historic victims of discrimination -- in favor of white

victims. E.g., Armstrong, 517 U.S. 459 (claim by the Office of Federal Public Defender that

the defendant was prosecuted because he was black); McCleskey, 536 U.S. at 862

(defendant alleged that Georgia imposed the death penalty more often on black

defendants and killers of white victims than on white defendants and killers of black

victims); Bass, 536 U.S. at 862 (defendant alleged that the United States charges blacks

with a death-eligible offense more than twice as often as it charges whites); Belmontes,

414 F.3d at 1129 (defendant alleged that killers whose victims were white were charged

with a capital offense 30% of the time, compared to victims who were African American

or Latino only 19% and 6% of the time, respectively).

       In Watts, the defendant (represented by one of the same attorneys as the

defendant in this case) alleged that the federal death penalty discriminates against

people of color in favor of white victims:

       Watts believes the Government’s decision to authorize pursuit of the
       death penalty in this case is infected with race and/or gender bias; Watts
       is an African-American man, and [A.G.] and[N.S.] were both white
       women. Specifically, he asserts that defendants who kill white female
       victims, especially African-American men who kill white women, receive
       the death penalty at a substantially higher rate than those who kill others.
       He argues the disparity is so high it cannot be due to mere chance.
       Therefore, Watts believes imposition of the death penalty would be
       arbitrary because it would rest, at least in part, on factors such as race or
       gender that are irrelevant and improper.

(R.256 at 2) That historical context of alleged discrimination against persons of color does

not apply here.


                                               11
      2:17-cr-20037-JES-JEH # 214        Page 12 of 14



      Thus, the defendant – who is white and is accused of killing a person of color –

relies solely on cases where the predicate for the selective prosecution argument was that

the death penalty is disproportionately applied to persons of color who kill white

victims. None of those cases support the defendant’s motion to dismiss the indictment or

his request for discovery.




                                           12
      2:17-cr-20037-JES-JEH # 214      Page 13 of 14



      WHEREFORE, the United States of America respectfully requests that this Court

deny the Defendant’s Motion to Dismiss Indictment and Notice of Intent for

Unconstitutional Discrimination in the Decisions to Bring Federal Charges Against

Defendant and to Seek the Death Penalty and for Discovery.




Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY


s/ Eugene L. Miller                            s/ James B. Nelson
Eugene L. Miller, Bar No. IL 6209521           James B. Nelson
Assistant United States Attorney               Trial Attorney
201 S. Vine St., Suite 226                     Capital Case Section
Urbana, IL 61802                               United States Department of Justice
Phone: 217/373-5875                            Washington, DC 20004
Fax: 217-373-5891                              1331 F St. NW, Room 625
eugene.miller@usdoj.gov                        Washington, DC 20004
                                               Phone: 202/598-2972
                                               james.nelson@usdoj.gov

s/ Bryan D. Freres
Bryan D. Freres
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217-373-5891
bryan.freres@usdoj.gov




                                          13
       2:17-cr-20037-JES-JEH # 214        Page 14 of 14




                              CERTIFICATE OF SERVICE

      I hereby certify that on January 25, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of the

filing to all CM/ECF participants.




                                         s/ Eugene L. Miller
                                         Eugene L. Miller, Bar No. IL 6209521
                                         Assistant United States Attorney
                                         201 S. Vine St., Suite 226
                                         Urbana, IL 61802
                                         Phone: 217/373-5875
                                         Fax: 217-373-5891
                                         eugene.miller@usdoj.gov




                                            14
